Citation Nr: 1515965	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-32 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased disability rating for residuals of dislocated right elbow with incomplete paralysis of the right ulnar nerve, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously denied the issue on appeal in March 2014.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in August 2014, the Court granted a Joint Motion Remand setting aside the March 2014 Board decision as to that issue.  

Also in March 2014, the Board denied an increased rating for degenerative joint disease of the right elbow and remanded the TDIU claim to the Agency of Original Jurisdiction (AOJ) for development.  The Veteran did not appeal the Board's right elbow DJD increased rating denial, and the TDIU claim has not yet been returned from the AOJ to the Board.  Thus, those issues are not currently before the Board, and will be the subject of a later decision, if necessary.

In January 2015, the Veteran submitted additional evidence accompanied     by a waiver of AOJ consideration.  38 C.F.R. § 20.1304.  Of note, a January 2015 private physician's statement raises the issue of entitlement to service connection for diagnosed Complex Regional Pain Syndrome (CPRS) secondary to the right elbow disability.  As such matter has not been addressed by the RO, it is REFERRED to the AOJ for appropriate action.

Also in January 2015, the Veteran's attorney requested an extension of time until March 20, 2015, within which to submit additional evidence.  That request was granted on February 2, 2015.  As of March 20, 2015, no additional evidence was received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the August 2014 Joint Motion determined that, in denying a rating   in excess of 40 percent for the Veteran's residuals of dislocated right elbow with incomplete paralysis of the right ulnar nerve, the Board erred in not addressing Diagnostic Code 8512 involving the lower radicular nerve group.  38 C.F.R. § 4.124a.  This is because at the time of the March 2014 decision, the record did not contain evidence of involvement of the lower radicular group, but rather, multiple VA nerve examinations showing involvement of the ulnar nerve group.  Impairment of the ulnar nerve is expressly contemplated by Diagnostic Code 8516 for paralysis of the ulnar nerve, and the Board's analysis addressed that diagnostic code.  It is unclear why the parties feel that a diagnostic code for an uninvolved nerve group would be more appropriate than the diagnostic code that expressly addresses the specific nerve group involved here, particularly when the relevant diagnostic code provides for an even higher rating.

Regardless, in January 2015, the Veteran's attorney submitted a private physician's statement indicating his belief that the Veteran's right elbow symptoms "are severe and involve the lower radicular group."  That opinion was offered without diagnostic testing or physical examination of the Veteran, and without any rationale, despite discussion of the various VA nerve examinations showing ulnar nerve involvement without mention of the lower radicular group.  Additionally, the Board observes that statements made to the private physician and relied upon by the private physician   are contradicted elsewhere in the record and, thus, lacking in credibility.  Thus, the Board finds that the January 2015 private physician's statement cannot serve as the basis for an increased rating.

Nevertheless, given that it has been nearly five year since the Veteran was last evaluated in June 2010, and the evidence now suggests that there could be lower radicular involvement in the Veteran's residuals of right elbow dislocation, the Board finds that remand is necessary for a new VA examination.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

On remand, relevant ongoing treatment records relating to the right elbow should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  This should include VA treatment notes dating since February 2009.

Finally, the Veteran has asserted that he retired from his job during the appeal period, and was written up several times due to his right elbow disability.  Therefore, employment records from the Veteran's employer of nearly 18         years should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers who have treated him for his right elbow nerve disorder for the period since December 2007.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  

VA treatment records dating since February 2009 should also be obtained.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  After securing any necessary release, the AOJ should request employment records from BlueCross BlueShield relating to the Veteran's employment and any write-ups, warnings, or reprimands.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above development is completed to the   extent possible and any records received in response are associated with the claims file, schedule the Veteran for a VA peripheral nerve examination determine the current nature and severity of the Veteran's residuals of dislocated right elbow.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be accomplished.  After review of the claims file and examination of the Veteran, the examiner should identify the specific nerves affected by the dislocated elbow

4.  After the development requested above as well as    any additional development deemed necessary has been completed, the record should again be reviewed.  If       the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with    a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




